Citation Nr: 1621525	
Decision Date: 05/27/16    Archive Date: 06/08/16

DOCKET NO.  11-00 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for coronary artery disease.

2.  Entitlement to a rating in excess of 20 percent for diabetes mellitus, type II with hypertension, erectile dysfunction, onychomycosis, and bladder dysfunction.

3.  Entitlement to rating in excess of 10 percent for right upper extremity peripheral neuropathy.  

4.  Entitlement to rating in excess of 10 percent for left upper extremity peripheral neuropathy.  

5.  Entitlement to rating in excess of 10 percent for right lower extremity peripheral neuropathy.  

6.  Entitlement to rating in excess of 10 percent for left lower extremity peripheral neuropathy.  

7.  Entitlement to a separate compensable rating for hypertension.
8.  Entitlement to a total rating based on individual employability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active military service from July 1961 to November 1964 and from September 1965 to May 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the VA Regional Office (RO) in Houston, Texas.  

In October 2015, the Veteran and his wife testified at a hearing conducted before the undersigned.  A transcript of the hearing has been associated with the claims file.

The case was remanded in January 2016 to obtain additional treatment records.  Review of the record indicates substantial compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The coronary artery disease had not resulted in more than one episode of acute congestive heart failure in the past year; workload of greater than three metabolic equivalents (METs) but not greater than five METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  

2.  The diabetes mellitus, type II, with hypertension, erectile dysfunction, onychomycosis, and bladder dysfunction does not require the regulation of activities and does not have compensable complications other than the already service-connected peripheral neuropathy of the bilateral upper and lower extremities and erectile dysfunction.

3.  The peripheral neuropathy of the right upper extremity has not resulted in moderate incomplete paralysis.

4.  The peripheral neuropathy of the left upper extremity has not resulted in moderate incomplete paralysis.

5.  The peripheral neuropathy of the right lower extremity has not resulted in moderate incomplete paralysis.

6.  The peripheral neuropathy of the left lower extremity has not resulted in moderate incomplete paralysis.

7.  The hypertension has not resulted in diastolic pressure predominantly 100 or more or systolic pressure predominantly 160 or more; the Veteran has not had a history of diastolic pressure predominantly 100 or more requiring continuous medication for control. 
8.  The Veteran is service-connected for coronary artery disease, evaluated as 30 percent disabling; diabetes mellitus, type II with hypertension, erectile dysfunction, onychomycosis, and bladder dysfunction, evaluated as 20 percent disabling; peripheral neuropathy of the right upper extremity, evaluated as 10 percent disabling; peripheral neuropathy of the left upper extremity, evaluated as 10 percent disabling; peripheral neuropathy of the right lower extremity, evaluated as 10 percent disabling; peripheral neuropathy of the left lower extremity, evaluated as 10 percent disabling; tinnitus, evaluated as 10 percent disabling; bilateral hearing loss; evaluated as zero percent or noncompensably disabling; and status post right inguinal hernia, evaluated as zero percent or noncompensably disabling.  His combined disability rating meets the schedular criteria for a TDIU.

9.  The Veteran was self-employed as a pest exterminator until his retirement in 2008.

10.  The Veteran's service-connected disabilities do not preclude all forms of substantially gainful employment consistent with his educational background and occupational experience. 


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for coronary artery disease have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.104 Diagnostic Code (DC) 7005 (2015).

2.  The criteria for a rating in excess of 20 percent for diabetes mellitus, type II with hypertension, erectile dysfunction, onychomycosis, and bladder dysfunction have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.119 Diagnostic Code (DC) 7913 (2015).

3.  The criteria for a rating in excess of 10 percent for peripheral neuropathy of the right upper extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.124a Diagnostic Code (DC) 8715 (2015).
4.  The criteria for a rating in excess of 10 percent for peripheral neuropathy of the left upper extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.124a Diagnostic Code (DC) 8715 (2015).

5.  The criteria for a rating in excess of 10 percent for peripheral neuropathy of the right lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.124a Diagnostic Code (DC) 8720 (2015).

6.  The criteria for a rating in excess of 10 percent for peripheral neuropathy of the left lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.124a Diagnostic Code (DC) 8720 (2015).

7.  The criteria for a separate compensable rating for hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.104 Diagnostic Code (DC) 7101 (2015).

8.  The criteria for an award of TDIU have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 & 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

With regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing his or her entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular veteran's circumstances; that is, VA need not notify a veteran of the specific diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular veteran's daily life.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

The Veteran was notified in a letter dated in June 2008 regarding the type of evidence necessary to establish his claims.  He was instructed how to establish entitlement to TDIU.  Although the letter did not inform him that to show entitlement to an increased evaluation for his service-connected disabilities, the evidence must show that the disabilities have gotten worse, the Veteran's testimony demonstrated actual knowledge of how to establish increased ratings.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007).  The Veteran was notified of what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  The letter notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Regarding VA's duty to assist, VA obtained the Veteran's post-service medical records and also secured examinations in furtherance of his claims.  The case was remanded, in part, to obtain private treatment records.  In February 2016, the RO provided the Veteran with the necessary authorization and release forms; however, the Veteran failed to submit those forms.  The Board concludes that VA has discharged its duty in obtaining private treatment records.  Wood v. Derwinski, 1 Vet. App. 190 (1991) (the duty to assist is not a one-way street).  Pertinent fee-based and VA examinations were obtained in August 2008, August 2010, and March 2015.  38 C.F.R. § 3.159(c)(4).  The fee-based and VA examinations obtained in this case are sufficient, as the examiners conducted complete examinations, recorded all findings considered relevant under the applicable law and regulations, and offered well supported opinions based on consideration of the full history of the disorders.  The Board finds that VA's duty to assist the Veteran with respect to obtaining a VA examination concerning the issues adjudicated herein has been met.  38 C.F.R. § 3.159(c)(4).  

II.  Analysis

	A.  Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The Board determines the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where entitlement to compensation has already been established and an increase in the assigned evaluation is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings.  Id.  

The United States Court of Appeals for Veterans Claims (Court) has held that staged ratings are appropriate for initial rating and increased rating claims when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App 505 (2007).

		1.  Coronary Artery Disease

The Veteran's coronary artery disease is rated as 30 percent disabling under 38 C.F.R. § 4.104, DC 7005, which evaluates impairment from arteriosclerotic heart disease (coronary artery disease).  

Pursuant to DC 7005, a 30 percent rating is warranted when workload of greater than five METs but not greater than seven METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  38 C.F.R. § 4.104, DC 7005 (2015).

A 60 percent rating is warranted when there is more than one episode of acute congestive heart failure in the past year, or; workload of greater than three METs but not greater than five METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  Id.

A 100 percent rating is warranted when there is chronic congestive heart failure, or; workload of three METs or les results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.  Id.

The Veteran was afforded a fee-based examination in August 2008.  He reported shortness of breath, dizziness, and easy fatigue.  He did not have heart failure, chest pain, or fainting attacks.  Chest X-rays were within normal limits.  The Veteran achieved seven METs on treadmill stress testing.  The examiner opined that the Veteran's METs level was seven to nine because he was able to do level jogging at five miles per hour; bicycling at 12 miles per hour; and carrying objects of 60 to 90 pounds.  The examiner opined that the Veteran's subjective factors were shortness of breath and dizziness; the objective factors were normal examination with clinical history treated with medications.  The examiner opined that the Veteran's condition moderately affected his daily activity.

At a VA examination in March 2015, the Veteran reported never having a heart attack.  He reported having no chest pain or dyspnea.  He reported recently having shoulder surgery and having a full cardiac evaluation prior to that including an EKG and stress test, which were both reported to be normal.  The Veteran had not had a myocardial infarction; congestive heart failure; cardiac arrhythmia; heart valve condition; infectious heart condition; or pericardial adhesions.  There was no diagnostic evidence of cardiac hypertrophy or cardiac dilatation.  Chest X-rays in February 2015 were reported to be normal and an echocardiogram in June 2014 did not include ejection fraction.  [The examiner commented that the echocardiogram results were from a progress note and that no ejection fraction was noted on the clinical note, other than the echocardiogram was normal.  The examiner reported that an echocardiogram showing an ejection fraction of 55 percent in 2006 represented the Veteran's current status.]  Interview-based METs testing revealed a level of greater than seven to ten resulting in dyspnea.  In an April 2015 addendum opinion, the examiner reported that a perfusion study demonstrated that there was no functional impairment of his heart; therefore, zero percent of his METs limitation was due solely to his heart and was 100 percent due to deconditioning.  

At his hearing, the Veteran testified that he had shortness of breath and had to "take it easy."  October 2015 Hearing Transcript (T.) at 6, 11.

The Veteran submitted a private evaluation dated in November 2015.  The physician reported that the Veteran had not had a myocardial infarction;  congestive heart failure; cardiac arrhythmia; infectious heart condition; or pericardial adhesions.  The Veteran was reported as having a heart valve condition of mild aortic insufficiency.  The physician reported that there was no evidence of cardiac hypertrophy or cardiac dilatation.  A February 2015 EKG was reported to be normal and showing a one degree atrioventricular (AV) block.  An echocardiogram in November 2015 reportedly showed an ejection fraction of 67 percent.  An exercise stress test in November 2015 reportedly showed a METs of 7 with no angina.  

The Veteran's treatment records have not shown his METs workload, congestive heart failure, or left ventricular dysfunction with an ejection fraction of 30 to 50 percent.

Based on a review of the evidence, the Board concludes that a rating in excess of 30 percent is not warranted.  The evidence does not show that the Veteran met the criteria for the next higher rating of 60 percent, let alone the criteria for a 100 percent rating.  The fee-based and VA examiners as well as the private physician reported that the Veteran has never had congestive heart failure.  There are no treatment records showing congestive heart failure.  Additionally, the evidence does not show that the Veteran's METs workload was greater than three METs but not greater than five METs or less than three.  As discussed above, his MET capacity was reported to appear to be seven at the 2008 and 2015 examinations as well as in the private evaluation.  Furthermore, the evidence has not shown that he had left ventricular dysfunction with an ejection fraction of 30 to 50 percent or less than 30 percent.  As noted above, the private evaluation shows that the Veteran had an ejection fraction of 67 percent in an echocardiogram that month.  Therefore, a rating in excess of 30 percent is not warranted.  

For these reasons, the Board finds that the criteria for a rating in excess of 30 percent have not been met.

		2.  Diabetes Mellitus, Type II 

The Veteran's diabetes mellitus, type II with hypertension, erectile dysfunction, onychomycosis, and bladder dysfunction is rated as 20 percent disabling under 38 C.F.R. § 4.119, DC 7913, which evaluates impairment resulting from diabetes mellitus.  

Specifically, pursuant to DC 7913, diabetes mellitus requiring insulin and restricted diet, or; oral hypoglycemic agent and restricted diet is assigned a 20 percent disability rating.  38 C.F.R. § 4.119, DC 7913 (2015).

Diabetes mellitus requiring insulin, restricted diet, and regulation of activities is assigned a 40 percent disability rating.  Id.

Diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated, is assigned a 60 percent disability rating.  Id.

Diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated, is assigned a 100 percent disability rating.  Id.

In addition, the regulations stipulate that compensable complications of diabetes are to be evaluated separately, with noncompensable complications to be considered as part of the diabetic process under DC 7913.  Id at Note (1).  

The Board notes that "regulation of activities" is defined in DC 7913 as "avoidance of strenuous occupational and recreational activities."  Id.  In Camacho v. Nicholson, 21 Vet. App. 360, 363-364 (2007), the Court held that medical evidence is required to show that occupational and recreational activities have been restricted. 

The Veteran was provided a fee-based examination in August 2008.  He reported visiting the doctor three times per year.  The Veteran reported having a progressive weight loss of 30 pounds over the past month.  He described urinary incontinence and fecal leakage with no pad needed.  The Veteran treated his diabetes with medication.  He reported having blurred vision and dry skin.  He reported taking medication for his hypertension.  The Veteran reported that the characteristics of his onychomycosis were exfoliation, hyperpigmentation of less than six square inches; and abnormal texture of less than six square inches.  There was no ulceration, crusting, disfigurement, tissue loss, induration, inflexibility, hypopigmentation, or limitation of motion.  The skin lesion was zero percent of exposed area and one percent of whole body.  The examiner reported that there were no subjective factors of hypertension with objective factors of normal examination treated with medication; and that the subjective factors of onychomycosis were thickened yellow toenails with objective factors of dystrophic yellow toenails.  The examiner opined that the Veteran had mild uremia, which was not a secondary complication of diabetes.  The examiner reported that there were no findings of secondary complications related to the eye, heart, skin, peripheral arteries, and impotence.  The examiner reported that the diabetes did not cause any restriction of activities.  The condition was opined to moderately affect the Veteran's daily activity.  

At a VA examination in March 2015, the Veteran reported taking medication daily.  His diabetes did not require the regulation of activities.  He reported seeing his diabetic care provider less than two times per month for episodes of ketoacidosis and hypoglycemia.  He had had zero hospitalizations for ketoacidosis or hypoglycemia over the past 12 months.  He had not had progressive unintentional weight loss and loss of strength.  The examiner opined that the Veteran had complications of diabetic peripheral neuropathy and diabetic retinopathy as well as erectile dysfunction and onychomycosis of toenails.  

The Veteran's wife testified that the Veteran's diabetes required the restriction of activities.  T. at 14.  

The Veteran submitted an examination from a private physician dated in October 2015.  The physician reported that the Veteran's diabetes did not require the regulation of activities.  The Veteran was reported to have visited his diabetic care provider less than two times per month for episodes of ketoacidosis or hypoglycemia reactions.  He had not had any hospitalizations over the past 12 months for episodes of ketoacidosis or hypoglycemia.  He had not had any progressive unintentional weight loss or loss of strength.  The Veteran had complications of peripheral neuropathy, microalbuminuria, and hypertension.  

None of the Veteran's treatment records have shown that his disability requires the regulation of activities.  They also have not shown compensable complications other than the service-connected peripheral neuropathy and erectile dysfunction.  

Based on a review of the evidence, the Board concludes that a rating in excess of 20 percent is not warranted at any time during this appeal.  The next higher rating of 40 percent, as well as the 60 and 100 percent ratings, all contemplate the regulation of activities.  In this case, the examinations and treatment records all fail to show that the Veteran is required to regulate his activities as a result of his diabetes mellitus, type II.  Although the Veteran's wife testified that he did need to regulate his activities, both the fee-based and VA examinations, as well as the private examination, all show that the Veteran's diabetes mellitus, type II does not require the regulation of activities.  Consequently, as the ratings in excess of 20 percent all contemplate the regulation of activities, which has not been shown, the Board finds that a rating in excess of 20 percent is not warranted.  

Additionally, the evidence does not show other compensable complications besides the already service-connected peripheral neuropathy of the bilateral upper and lower extremities and erectile dysfunction.  For the reasons discussed below, the Board is finding that a separate compensable rating for hypertension is not warranted.  The Board is also addressing the issues of higher ratings for the peripheral neuropathy of the bilateral upper and lower extremities.  The RO has included the Veteran's erectile dysfunction, onychomycosis, and bladder dysfunction as part of the diabetic process.  The Board acknowledges that the 2015 VA examiner indicated that the Veteran had diabetic retinopathy.  However, the 2008 fee-based examiner, as well as the private physician, did not diagnose diabetic retinopathy.  The Veteran's treatment records have not shown diabetic retinopathy.  In this case, considering the lack of a diagnosis of diabetic retinopathy in the Veteran's treatment records, and as two examiners have not diagnosed the Veteran with diabetic retinopathy, the Board concludes that the weight of the evidence is against a finding that the Veteran has diabetic retinopathy warranting a separate rating.  Therefore, in light of the above, the Board finds that there are no compensable complications of diabetes to be evaluated separately and no other noncompensable complications to be considered as part of the diabetic process under DC 7913.  

For these reasons, the Board finds that the criteria for a rating in excess of 20 percent have not been met.

		3.  Peripheral Neuropathy of the Bilateral Upper Extremities

The Veteran's peripheral neuropathy of the bilateral upper extremities is rated as 10 percent disabling for each extremity under 38 C.F.R. § 4.124a, DC 8715, which evaluates impairment from neuralgia of the median nerve.  

Pursuant to DC 8715, 10 percent ratings are warranted when there is mild incomplete paralysis.  38 C.F.R. § 4.124a, DC 8715 (2015).  30 percent (major) and 20 percent (minor) ratings are warranted when there is moderate incomplete paralysis.  Id.  50 percent (major)  and 40 percent (minor) ratings are warranted when there is severe incomplete paralysis.  Id.  70 percent (major) and 60 percent (minor) ratings are warranted when there is complete paralysis with hand inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand); pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, cannot make a fist, index and middle fingers remain extended; cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb, at right angles to palm; flexion of wrist weakened; pain with trophic disturbances.  Id. 

A note accompanying the rating criteria says, in part, that the term "incomplete paralysis," with this and other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.  

The Veteran was afforded a fee-based examination in August 2008.  He reported progressive loss of strength, tingling, and numbness of the arms and hands.  He also reported having pain and weakness.  There was no abnormal sensation, anesthesia or paralysis.  The Veteran's symptoms occurred intermittently, as often as three times a month, with each occurrence lasting ten minutes.  He reported that the number of attacks within the past year was many.  The Veteran's ability to perform daily functions during flare-ups was that he had to stop working until they passed.  He reported functional impairment of difficulty with hand weakness and tingling.  The Veteran also reported neuralgia of the ulnar nerve.  He reported tingling, numbness, pain, and weakness.  There was no abnormal sensation, anesthesia or paralysis.  He also reported that those symptoms occurred intermittently, as often as three times a month, with each occurrence lasting ten minutes as well as having many attacks within the past year.  The Veteran also reported an inability to work during flare-ups.  He reported functional impairment of difficulty with control of hands.  

Examination of the extremities revealed atrophic skin changes; the Veteran had an absence of hair.  There were no findings of persistent coldness, ischemic limb pain at rest, gangrene, or deep ischemic ulcer.  There was sensory dysfunction demonstrated by decreased sensation to monofilament on the hands.  There was no motor dysfunction; motor function was within normal limits. Sensory function was abnormal with findings of decreased sensation of the hands.  Upper extremity reflexes were biceps and triceps jerk of 2+ bilaterally.  The Veteran's subjective factors of the peripheral neuropathy were tingling and numbness of the hands with objective factors of decreased sensation of the hands.  For the median and ulnar nerve neuralgia, he had subjective factors of weakness of the hands and objective factors of normal examination.  The examiner opined that the Veteran had weakness of the hands and objective normal examination of the median and ulnar nerves.  The Veteran's condition moderately affected his daily activity.  

The Veteran was afforded a VA examination in March 2015.  The Veteran complained of no symptoms in his upper extremities.  He was right hand dominant.  Examination showed no constant pain, intermittent pain, paresthesias and/or dysesthesias, or numbness.  Muscle strength was normal of 5/5 throughout his bilateral upper extremities.  Biceps and triceps reflexes were normal of 2+ bilaterally.  Examination revealed that light touch/monofilament testing results, position sense, vibration sensation, and cold sensation were all normal for his bilateral upper extremities.  The Veteran had no muscle atrophy and no trophic changes.  The examiner opined that the Veteran did not have an upper extremity diabetic neuropathy.  The examiner further opined that there was no current evidence based on his symptoms and on objective examination of diabetic neuropathy in his upper extremities.  

At his hearing, the Veteran testified about having cramps that came and went, worse on the left.  T. at 16.

The Veteran submitted the results of an examination by a private physician dated in October 2015.  The physician reported that the Veteran had no symptoms attributable to diabetic peripheral neuropathy; however, they did report that the Veteran had numbness, although they did not indicate which extremity that applied to.  Motor strength was reported to be normal.  The Veteran had biceps reflexes of 2+ on the right, although the physician reported that the Veteran had decreased reflexes of 1+ without noting which reflexes that applied to.  Light touch/monofilament testing results for the upper extremities were not reported.  Position sense and vibration sensation were reported to be not applicable.  There was no muscle atrophy and no trophic changes.  The physician reported that the Veteran did not have an upper extremity diabetic peripheral neuropathy.  

The Veteran's treatment records have not shown treatment for his bilateral upper extremity radiculopathy during this appeal.  

Based on a review of the evidence, the Board concludes that ratings in excess of 10 percent for the bilateral upper extremities are not warranted.  The next higher ratings contemplate moderate incomplete paralysis.  In this case, the symptoms shown in the examinations do not equate to moderate incomplete paralysis.  Both the 2015 VA examiner as well as the Veteran's private physician reported that the Veteran did not have upper extremity radiculopathy.  The VA examination findings were all normal and the private examination does not indicate specific bilateral upper extremity symptomatology.  As such, they do not support a finding that the Veteran has moderate incomplete paralysis.  

Although radiculopathy was shown during the 2008 examination, the symptoms reported and objective examination do not indicate that higher ratings for moderate incomplete paralysis are warranted.  The Veteran's only reported symptoms at that examination were progressive loss of strength, tingling, numbness, pain, and weakness; he did not report abnormal sensation, anesthesia or paralysis.  The Board acknowledges that the examiner reported atrophic skin changes of the extremities.  However, when the examiner reported the objective factors associated with the Veteran's disability, they did not mention atrophic skin changes.  In light of the Veteran having normal muscle function; normal reflexes; no muscle atrophy; and only decreased sensation, with subjective complaints, the Board is unable to conclude that the Veteran's bilateral upper extremity radiculopathy equates to moderate incomplete paralysis.  Considering that the Veteran had no diagnosis of peripheral neuropathy at the 2015 VA examination and at the 2015 private examination, and only objective factors of decreased sensation at the 2008 examination, the Board is unable to conclude that the Veteran's disabilities result in moderate incomplete paralysis such that ratings in excess of 10 percent are warranted.  

In finding that higher ratings are not warranted, the Board acknowledges that the 2008 examiner opined that the Veteran had neuralgia of the ulnar nerve was well, which is evaluated under DC 8716.  However, as with DC 8715, a 20 percent rating contemplates moderately incomplete paralysis.  38 C.F.R. § 4.124a, DC 8716 (2015).  For the reasons set forth above, the actual symptoms reported and physical examination of the Veteran's bilateral upper extremities has not equated to moderate incomplete paralysis.  Furthermore, the Board finds that assigning a separate rating would doubly compensate the Veteran for the same symptoms already considered under his evaluations for his service-connected disabilities and violate the rule against pyramiding.  See 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259 (1994).

For these reasons, the Board finds that the criteria for ratings in excess of 10 percent have not been met.

		4.  Peripheral Neuropathy of the Bilateral Lower Extremities

The Veteran's peripheral neuropathy of the bilateral lower extremities is rated as 20 percent disabling for each extremity under 38 C.F.R. § 4.124a, DC 8720, which evaluates impairment from neuralgia of the sciatic nerve.  

Pursuant to DC 8720, a 10 percent rating is warranted when there is mild incomplete paralysis.  38 C.F.R. § 4.124a, DC 8520 (2015).  A 20 percent rating is warranted when there is moderate incomplete paralysis.  Id.  A 40 percent rating is warranted when there is moderately severe incomplete paralysis.  Id.  A 60 percent rating is warranted when there is severe incomplete paralysis with marked muscular atrophy.  Id.  An 80 percent rating is warranted when there is complete paralysis when the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost.  Id.  

A note accompanying the rating criteria says, in part, that the term "incomplete paralysis," with this and other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.

At a fee-based examination in August 2008, the Veteran reported generalized loss of strength, tingling, and numbness in his legs and feet.  He also reported pain and weakness.  He denied abnormal sensation, anesthesia or paralysis.  His symptoms occurred intermittently, as often as two times a month with each occurrence lasting one day.  The number of attacks within the past year was many.  During flare-ups, he had to stop what he was doing and rest.  He reported functional impairment of weakness and tingling.  The Veteran also had neuralgia of the external popliteal nerve.  He reported pain and weakness; there was no tingling, numbness, abnormal sensation, anesthesia, or paralysis.  His symptoms occurred intermittently, as often as four times per day with each occurrence lasting for two hours.  The number of attacks in the past year was many.  The Veteran had to stop and sit down during flare-ups.  He reported that he did not experience any functional impairment.  

Examination revealed atrophic skin changes of the extremities; he had an absence of hair.  There were no findings of persistent coldness, ishemic limb pain at rest, gangrene, or deep ischemic ulcer.  He had peripheral pulses of 2+ throughout his bilateral lower extremities.  There was no motor dysfunction; motor function was within normal limits.  Sensory function was abnormal with decreased sensation of the feet to monofilament.  The Veteran had knee jerk and ankle jerk reflexes of 2+ bilaterally.  The subjective factors of the peripheral neuropathy of the bilateral lower extremities were tingling and numbness of the feet withe objective factors of decreased sensation of the feet.  For the sciatic nerve neuralgia and popliteal nerve neuralgia, the Veteran had subjective factors of leg weakness and knee weakness, respectively, and objective factors of normal examination for both.  The Veteran's condition moderately affected his daily activity.  

The Veteran was provided a VA examination in March 2015.  He currently complained of numbness only in the left leg and foot and no other symptoms elsewhere.  He reported having numbness and pain in legs years ago, but had improved.  There was no current pain in the lower extremities.  The Veteran had no symptoms of constant pain, intermittent pain, paresthesias and/or dysesthesias, or numbness on the right.  He had mild numbness on the left.  Motor strength was normal of 5/5 throughout his bilateral lower extremities.  Deep tendon reflexes were all normal of 2+ bilaterally.  Sensory examination was normal for his right lower extremity and left knee/thigh.  For his left lower extremity, the Veteran had decreased light touch/monofilament testing for the ankle/lower leg and foot/toes and decreased vibration sense.  Position sense and cold sensation was normal bilaterally.  There was no muscle atrophy.  The Veteran's right sciatic nerve was opined to be normal, while he was opined to have mild incomplete paralysis of the left sciatic nerve.  The femoral nerve was reported to be normal bilaterally.  The examiner noted that the Veteran had excellent response to sharp (cotton swab broke in half) to his right foot/toes, both dorsal and ventral surfaces and decreased on the left foot/toes.  

At the hearing, the Veteran and his wife testified about having cramps that came and went, but only seemed to be on the left side.  T. at 17.

The results of the private October 2015 examination show that the Veteran had no symptoms, although it was reported that he had numbness; the extremity such applied to was not indicated.  Motor strength was reported to be normal.  The Veteran had knee and ankle reflexes of 2+ on the right although the physician reported that the Veteran had decreased reflexes of 1+ without noting which reflexes that applied to.  Reflexes on the left were not reported.  Light touch was reported to be decreased at the knee/thigh on the right; the left was not reported.  Position sense and vibration sensation were reported to be not applicable.  There was no muscle atrophy and no trophic changes.  The physician reported that the Veteran had normal sciatic and femoral nerves bilaterally.  

The Veteran's treatment records have not shown treatment for his bilateral lower extremity radiculopathy during this appeal.  

Based on a review of the evidence, the Board concludes that ratings in excess of 10 percent for the bilateral lower extremities are not warranted.  The next higher ratings contemplate moderate incomplete paralysis.  In this case, the symptoms shown in the examinations do not equate to moderate incomplete paralysis.  With regards to the right lower extremity, both the 2015 VA examiner as well as the Veteran's private physician both indicated that the Veteran did not have radiculopathy.  Both of those examination reports show that the Veteran's right sciatic nerve was normal.  As such, they do not support a finding that the Veteran has moderate incomplete paralysis of the right lower extremity.  

Although right lower extremity radiculopathy was shown during the 2008 examination, the symptoms reported and objective examination do not indicate that a higher rating for moderate incomplete paralysis is warranted.  The Veteran's only reported symptoms at that examination were progressive loss of strength, tingling, numbness, pain, and weakness; he did not report abnormal sensation, anesthesia or paralysis.  While the examiner mentioned atrophic skin changes, when discussing the objective factors associated with the Veteran's disability, such was not mentioned.  In light of the Veteran having normal muscle function; normal peripheral pulses; normal reflexes; and only decreased sensation, with subjective complaints of loss of strength, pain, tingling, numbness, and weakness, the Board in unable to conclude that the Veteran's right lower extremity radiculopathy equates to moderate incomplete paralysis.  Considering that the Veteran had no diagnosis of peripheral neuropathy at the 2015 VA examination and at the 2015 private examination, and only decreased sensation at the 2008 examination, the Board is unable to conclude that the Veteran's right lower extremity disability results in moderate incomplete paralysis such that a rating in excess of 10 percent is warranted.  

As for the Veteran's left lower extremity, the findings at the 2008 and 2015 examinations also do not show this disability results in moderate incomplete paralysis.  No specific symptoms associated with the left lower extremity were reported in the private examination, while the VA examiner in 2015 opined that the Veteran's disability was mild.  The Veteran had normal strength at both the 2008 fee-based and 2015 VA examinations, and those examinations reports show only sensory impairment as the Veteran had decreased sensation, tingling, and numbness in 2008 and mild numbness and decreased sensation and vibration sense in 2015.  The Veteran had normal reflexes and peripheral pulses in 2008.  In light of the involvement being wholly sensory, and as the 2015 examiner indicated that the Veteran's impairment was mild, the Board is unable to conclude that a rating in excess of 10 percent for the left lower extremity is warranted.  

In finding that ratings in excess of 10 percent are not warranted, the Board acknowledges that the 2008 examiner also diagnosed the Veteran with neuralgia of the external popliteal nerve, which is evaluated under DC 8721.  As with DC 8720, a 20 percent rating is warranted for moderate incomplete paralysis.  For the reasons set forth above, the actual symptoms reported and physical examination of the Veteran's bilateral lower extremities has not equated to moderate incomplete paralysis.  Furthermore, the Board finds that assigning a separate rating would doubly compensate the Veteran for the same symptoms already considered under his evaluations for his service-connected disabilities and violate the rule against pyramiding.  See 38 C.F.R. § 4.14; Esteban, 6 Vet. App. 259.

For these reasons, the Board finds that the criteria for ratings in excess of 10 percent have not been met.

		5.  Separate Compensable Rating for Hypertension

The Veteran's hypertension has been included as a noncompensable complication of the diabetic process.  Hypertension is rated under 38 C.F.R. § 4.104, DC 7101, which evaluates impairment from hypertensive vascular disease (hypertension and isolated systolic hypertension). 

Pursuant to DC 7101, a 10 percent rating is warranted for diastolic blood pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  38 C.F.R. § 4.104, DC 7101 (2015).

At the August 2008 fee-based examination, the Veteran reported being on medication and experiencing no functional impairment.  His blood pressure readings were 118/60, 100/62, and 108/64.  The examiner reported that as the Veteran's hypertension was treated with medication, additional blood pressure readings on separate days were not obtained.  The examiner reported that the Veteran had no subjective factors and the objective factors were normal examination treated with medication.  The Veteran's condition was opined to moderately affect his daily activities.

The Veteran was afforded a VA examination in March 2015.  The Veteran was reported as taking continuous medication.  He did not have a history of diastolic blood pressure elevation to predominantly 100 or more. Examination revealed blood pressure readings of 114/62, 116/61, and 129/66.  
The Veteran's treatment records have not shown diastolic blood pressure predominantly 100 or more or systolic pressure predominantly 160 or more.

Based on a review of the evidence, the Board concludes that a separate compensable rating is not warranted. The evidence does not show diastolic blood pressure predominantly 100 or more or systolic pressure predominantly 160 or more.  Although the Veteran requires continuous medication, the 2015 examiner specifically reported that the Veteran did not have a history of diastolic pressure predominantly 100 or more.  Therefore, a separate compensable rating is not warranted. 

For these reasons, the Board finds that the criteria for a separate compensable rating have not been met.

		6.  Extraschedular Consideration

Furthermore, the rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the disability.  38 C.F.R. § 4.1.  The Board notes that in exceptional cases where evaluations provided by the rating schedule are found to be inadequate, an extraschedular evaluation may be assigned which is commensurate with the veteran's average earning capacity impairment due to the service-connected disorder.  38 C.F.R. § 3.321(b).  However, the Board believes that the regular schedular standards applied in the current case adequately describe and provide for the Veteran's coronary artery disease, diabetes mellitus, type II with associated complications, and peripheral neuropathy of the bilateral upper and lower extremities symptoms and disability level.  Marked interference with employment beyond that contemplated by the schedular criteria has not been shown.  The record does not reflect a disability picture that is so exceptional or unusual that the normal provisions of the rating schedule would not adequately compensate the Veteran for his service-connected disabilities.  

	B.  TDIU 

Total disability is considered to exist when there is any impairment that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1) (2015).  Total ratings are authorized for any disability or combination of disabilities for which the VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4, prescribes a 100 percent evaluation.  38 C.F.R. § 3.340(a)(2).

The law also provides that a total disability rating based on individual unemployability due to service-connected disability may be assigned where the veteran is rated at 60 percent or more for a single service-connected disability, or rated at 70 percent for two or more service-connected disabilities and at least one disability is rated at least at 40 percent, and when the disabled person is unable to secure or follow a substantially gainful occupation as a result of the service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  For purposes of meeting the percentage threshold for TDIU eligibility, disabilities of one or both lower extremities, including the bilateral factor; disabilities resulting from a common etiology or a single accident; or disabilities affecting a single body system are considered as one disability.  38 C.F.R. § 4.16(a). 

Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  Factors to be considered are the veteran's education and employment history and loss of work-related functions due to pain.  Ferraro v. Derwinski, 1 Vet. App. 326, 330, 332 (1991).  Individual unemployability must be determined without regard to any nonservice-connected disabilities or the veteran's advancing age.  38 C.F.R. § 3.341(a).  See also 38 C.F.R. § 4.19 (2015) (age may not be a factor in evaluating service-connected disability or unemployability); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The Veteran is service-connected for coronary artery disease, evaluated as 30 percent disabling; diabetes mellitus, type II with hypertension, erectile dysfunction, onychomycosis, and bladder dysfunction, evaluated as 20 percent disabling; peripheral neuropathy of the right upper extremity, evaluated as 10 percent disabling; peripheral neuropathy of the left upper extremity, evaluated as 10 percent disabling; peripheral neuropathy of the right lower extremity, evaluated as 10 percent disabling; peripheral neuropathy of the left lower extremity, evaluated as 10 percent disabling; tinnitus, evaluated as 10 percent disabling; bilateral hearing loss; evaluated as zero percent or noncompensably disabling; and status post right inguinal hernia, evaluated as zero percent or noncompensably disabling.  In this case as service connection for the coronary artery disease and peripheral neuropathy were granted as being associated with the Veteran's diabetes mellitus, type II, his combined disability rating meets the schedular criteria for a TDIU.

Consequently, the Board must now determine whether these service-connected disabilities preclude the Veteran from engaging in substantially gainful employment.  In making its determination, VA considers such factors as the extent of the service-connected disability, and employment and educational background.  See 38 C.F.R. §§ 3.321(b), 3.340, 3.341, 4.16(b), 4.19.

The Veteran's April 2008 claim shows that he last worked that same month as a self-employed exterminator.  He reported completing two years of college and having no additional education or training.  

The Veteran was provided an audiological fee-based examination in July 2008.  He reported symptoms of a decrease in hearing and periodic tinnitus.  The Veteran's subjective factors were asking others to repeat.

The August 2008 fee-based examination shows that the Veteran's status post right inguinal hernia scar resulted in limited capacity for heavy lifting.  The functional impairment of his other disabilities addressed at that examination were discussed above.  The examiner opined that the Veteran's condition moderately affected his daily activity. 

At an August 2010 VA audiologic examination, the Veteran reported being currently retired.  The examiner opined that the Veteran's bilateral hearing loss had no significant effects on his occupation.  

The Veteran was afforded VA examinations for his coronary artery disease, diabetes mellitus, type II, peripheral neuropathy, erectile dysfunction, hypertension, and onychomycosis in March 2015.  With regards to the Veteran's coronary artery disease, the examiner initially opined that the Veteran was able to perform physical sedentary work to the limits of his exercise tolerance and was able to perform sedentary work without limitations due to his cardiac condition.  However, in an April 2015 addendum, the examiner opined that there was no impact on his ability to work as his exercise tolerance was not limited by his heart condition.  As discussed above when evaluating the Veteran's coronary artery disease, the examiner opined that the Veteran's METs limitation was due to deconditioning and not to his heart.  

As for the Veteran's diabetes mellitus, type II, the examiner opined that for his general diabetes glucose control, the Veteran might be impaired in positions requiring clear thinking/vigilance due to either elevated or low blood sugar such as a public safety position (fire/police), security guard, airline pilot, and machinist.  The examiner further opined that the Veteran might have functional impairment for both manual or sedentary labor due to his glucose control, but currently there was no information to suggest that he was not safe to perform the above jobs without close monitoring of his blood sugar level.  

Turning to the Veteran's peripheral neuropathy, the examiner opined that the Veteran had no functional impairment for either physical or sedentary work due to his mild left leg diabetic peripheral neuropathy.  With regards to his erectile dysfunction, the examiner opined that the Veteran had no functional impairment for either physical or sedentary work.  The examiner also opined that the Veteran's hypertension had no functional impairment for either physical or sedentary work.  Lastly, the examiner opined that the Veteran had no functional impairment for either physical or sedentary work due to his onychomycosis.  

At his hearing, the Veteran testified that he has not tried to find a job.  T. at 24.  He testified that his body told him that he needed to slow it down.  Id.

The private October 2015 evaluations for the Veteran's diabetes mellitus, type II and peripheral neuropathy show that the physician opined that those disabilities did not impact the Veteran's ability to work.  The private November 2015 evaluation for his coronary artery disease also shows that such disability did not impact his ability to work.  The physician noted that the Veteran had been working as a pest controller.

The Veteran's treatment records have not shown that he has been turned down for employment or has made any effort to gain and maintain substantially gainful employment.  They also do not contain any medical opinions regarding the impact of the Veteran's disabilities on his employability.  

Based on a review of the evidence, the Board concludes that entitlement to TDIU is not warranted.  While the Veteran has not been substantially and gainfully employed during this appeal, the evidence does not show that he is unemployable due to his service-connected disabilities.  

The Veteran's treatment records and VA examinations fail to show that his service-connected disabilities of coronary artery disease; diabetes mellitus, type II with hypertension, erectile dysfunction, onychomycosis, and bladder dysfunction; peripheral neuropathy of the bilateral upper and lower extremities; tinnitus; bilateral hearing loss; and status post right inguinal hernia, when considering his employment background, render him incapable of performing the physical and mental acts required by employment.  The fee-based and VA examiners had the opportunity to examine the Veteran, as well as reviewing his records, yet still did not provide opinions that the Veteran's service-connected disabilities render him unemployable.  Rather, the 2015 opinions all show that except for the Veteran's diabetes mellitus, type II, his other service-connected disabilities cause no functional impairment for either physical or sedentary work.  Although the examiner opined that the Veteran's diabetes mellitus, type II might cause functional impairment for both manual or sedentary labor due to his glucose control, the examiner opined that there was currently as no information to suggest that he was not safe to perform different jobs without close monitoring of his blood sugar level.  Moreover, the private physician in the October 2015 evaluation opined that the Veteran's diabetes mellitus, type II would not impact his ability to work.  No medical professional has provided any opinion indicating that the Veteran's is unemployed due to his service-connected disabilities.  

At no time during this appeal has the Veteran demonstrated that he is unable to engage in substantially gainful employment due solely to his service-connected disabilities.  The Veteran has not indicated being turned down for any jobs or starting employment and being unable to maintain such employment due to his service-connected disabilities.  The Board acknowledges the Veteran's testimony that he needed to slow things down, but the medical evidence does not show that his disabilities render him unemployable.  As discussed above, in the April 2015 addendum, the examiner opined that the Veteran's METs limitation affecting his ability to perform physical sedentary work was due to deconditioning and not to his heart.  That opinion is uncontradicted and was formed after interviewing and examining the Veteran, as well as reviewing his treatment records. 

Although the Veteran's service-connected disabilities may cause interference to some extent with his employability, such interference is contemplated in the schedular ratings currently assigned to his disabilities, with a combined disability rating of 70 percent.  The evidence of record does not demonstrate that his service-connected disabilities alone result in unemployability.  No medical professional has provided any such opinion.  The only medical opinions of record, those of the VA examiners and private physicians, collectively show that the Veteran's service-connected disabilities do not render him unemployable.  

Based on the foregoing, the Board finds that the Veteran's service-connected disabilities do not preclude all forms of substantially gainful employment consistent with his educational and employment background.  Accordingly, the Board concludes that the criteria for TDIU are not met.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to TDIU is denied.  See 38 U.S.C.A §5107 (West 2014). 


ORDER

Entitlement to a rating in excess of 30 percent for coronary artery disease is denied.

Entitlement to a rating in excess of 20 percent for diabetes mellitus, type II with hypertension, erectile dysfunction, onychomycosis, and bladder dysfunction is denied.

Entitlement to rating in excess of 10 percent for right upper extremity peripheral neuropathy is denied.  

Entitlement to rating in excess of 10 percent for left upper extremity peripheral neuropathy is denied.  

Entitlement to rating in excess of 10 percent for right lower extremity peripheral neuropathy is denied.  

Entitlement to rating in excess of 10 percent for left lower extremity peripheral neuropathy is denied.  

Entitlement to a separate compensable rating for hypertension is denied.

Entitlement to TDIU is denied.



____________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


